Petition for writ of certiorari to the United States Court of Appeals for the Second Circuit granted limited to the following question:
“Accepting the facts as found in the memorandum decision of Chief Judge Hincks, does permanent disbarment *895exceed the bounds of fair discretion, particularly in view of the punishment of petitioner’s individual misconduct as a contempt and the finding that the proof does not establish that he so behaved pursuant to a conspiracy or a deliberate and concerted effort?”
Telford Taylor for petitioner. William C. Scott for respondents.
Mr. Justice Clark took no part in the consideration or decision of'this application.